IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                             Assigned on Briefs March 18, 1999

                          CALVIN EASLEY v. JAMES BRITT

                    Appeal from the Chancery Court for Davidson County
                       No. 97-2368-II   Carol L. McCoy, Chancellor



                   No. M1998-00971-COA-R3-CV - Filed October 16, 2001


This appeal involves a dispute between a prisoner and the Tennessee Department of Correction
stemming from a disciplinary proceeding. After he was reclassified to a higher security status and
transferred to another institution, the prisoner filed a petition for writ of common-law certiorari in
the Chancery Court for Davidson County claiming that the disciplinary board and the warden had
acted arbitrarily and capriciously by finding him guilty of the disciplinary offense of escape. The
trial court dismissed the petition, and the prisoner perfected an appeal to this court. While this
appeal was pending, the prisoner was released from prison thereby rendering this appeal moot.
Accordingly, we vacate the June 12, 1998 order and remand the case to the trial court with directions
to dismiss it on the grounds of mootness.

          Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                                 Vacated and Remanded

WILLIAM C. KOCH, JR., J., delivered the opinion of the court, in which BEN H. CANTRELL, P.J., M.S.,
and WILLIAM B. CAIN , J., joined.

Calvin Easley, Nashville, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; Michael E. Moore, Solicitor General; and Sohnia
W. Hong, Assistant Attorney General, for the appellee James Britt.

                                             OPINION

                                                  I.

        Calvin Easley was convicted of robbery and sentenced to the custody of the Tennessee
Department of Correction for twenty years. On April 2, 1997, he was incarcerated at the Nashville
Community Service Center (“NCSC”) and was participating in the work release program. He left
the facility at the appointed time that day; however, he failed to return at the appointed time. Mr.
Easley returned to the facility approximately nine hours late.
        The Department charged Mr. Easley with the disciplinary offense of escape. A disciplinary
board convened at the NCSC conducted a hearing and on April 10, 1997, found Mr. Easley guilty
of the disciplinary offense of escape. Based on the board’s recommendations, the warden of the
NCSC removed Mr. Easley from the work release program. The Department also reclassified Mr.
Easley from minimum security to medium security status. Because the NCSC was a minimum
security facility, the Department also transferred Mr. Easley to the South Central Correctional
Facility in Clifton.

        Mr. Easley exhausted his administrative appeals regarding the discipline he received, and on
July 15, 1997, he filed a pro se petition for writ of common-law certiorari in the Chancery Court for
Davidson County, alleging that the disciplinary board had acted arbitrarily and capriciously when
it found him guilty of escape. On June 12, 1998, the trial court dismissed Mr. Easley’s petition after
finding that the record contained material evidence supporting the disciplinary board’s decision that
Mr. Easley was guilty of the disciplinary offense of escape. Mr. Easley appealed to this court.

        After both parties filed their briefs, the clerk of the court received a change of address notice
from Mr. Easley indicating that he was living at an address in Nashville that did not correspond with
the address of any of the Department’s facilities. Because neither Mr. Easley nor the Attorney
General had provided this court with information regarding Mr. Easley’s current status, this court
ascertained that Mr. Easley had actually been released from prison on September 21, 1999, having
served his sentence. We take notice of the change in Mr. Easley’s status as a post-judgment fact in
accordance with Tenn. R. App. P. 14.

                                                   II.

        When Mr. Easley filed this appeal, his purpose was to convince this court that we should
vacate the trial court’s dismissal of his petition for common-law writ of certiorari and that we should
send the case back to the trial court to determine whether the disciplinary board had acted arbitrarily
and capriciously. The ultimate relief he sought was to clear his disciplinary record so that he could
return to his minimum security classification and could be placed back in the work release program
at the NCSC for the remainder of his sentence. Mr. Easley’s release calls the justiciability of this
case into question.

        The courts, being careful stewards of their power, have developed various justiciability
principles to serve as guidelines for determining whether providing judicial relief in a particular case
is warranted. To be justiciable, a case must involve presently existing rights, live issues that are
within a court’s power to resolve, and parties who have a legally cognizable interest in the resolution
of these issues. A case is not justiciable if it does not involve a genuine, existing controversy
requiring the adjudication of presently existing rights. State v. Brown & Williamson Tobacco Co.,
18 S.W.3d 186, 193 (Tenn. 2000); State ex rel. Lewis v. State, 208 Tenn. 534, 537, 347 S.W.2d 47,
48 (1961); Ford Consumer Fin. Co. v. Clay, 984 S.W.2d 615, 616 (Tenn. Ct. App. 1998).

         The requirements for litigation to continue are essentially the same as the requirements for
litigation to begin. Charter Lakeside Behavioral Health Sys. v. Tennessee Health Facilities

                                                  -2-
Comm’n, M1998-00985-COA-R3-CV, 2001 WL 72342, at *5 (Tenn. Ct. App. Jan. 30, 2001) (No
Tenn. R. App. P. 11 application filed). Thus, cases must remain justiciable throughout the entire
course of the litigation, including the appeal. State v. Ely, 48 S.W.3d 710, 716 n.3 (Tenn. 2001);
Cashion v. Robertson, 955 S.W.2d 60, 62-63 (Tenn. Ct. App. 1997). A moot case is one that has
lost its justiciability because it no longer presents a present, live controversy. McCanless v. Klein,
182 Tenn. 631, 637, 188 S.W.2d 745, 747 (1945); County of Shelby v. McWherter, 936 S.W.2d 923,
931 (Tenn. Ct. App. 1996); McIntyre v. Traughber, 884 S.W.2d 134, 137 (Tenn. Ct. App. 1994).
Thus, a case will be considered moot if it no longer serves as a means to provide some sort of
judicial relief to the prevailing party. Knott v. Stewart County, 185 Tenn. 623, 626, 207 S.W.2d 337,
338-39 (1948); Ford Consumer Fin. Co. v. Clay, 984 S.W.2d at 616; Massengill v. Massengill, 36
Tenn. App. 385, 388-89, 255 S.W.2d 1018, 1019 (1952).

        Determining whether a case or an issue has become moot is a question of law. Charter
Lakeside Behavioral Health Sys. v. Tennessee Health Facilities Comm’n, 2001 WL 72342, at *5;
Orlando Residence, Ltd. v. Nashville Lodging Co., No. M1999-00943-COA-R3-CV, 1999 WL
1040544, at *3 (Tenn. Ct. App. Nov. 17, 1999) (No Tenn. R. App. P. 11 application filed). Thus,
unless the case fits within one of the recognized exceptions to the mootness doctrine,1 the courts will
ordinarily vacate the judgment and remand the case to the trial court with directions that it be
dismissed. Ford Consumer Fin. Co. v. Clay, 984 S.W.2d at 617; McIntyre v. Traughber, 884
S.W.2d at 138.

        The relief that Mr. Easley seeks – reclassification to minimum security status – can no longer
have any practical effect on his present rights and privileges now that he is back in free society.
There is no relief that the courts can grant Mr. Easley if he were to prevail in this case. Accordingly,
we find that the issues Mr. Easley raises on this appeal are moot.

                                                              III.

        In accordance with our finding that this appeal became moot as a result of Mr. Easley’s
release from custody, we vacate the June 12, 1998 order and remand the case with directions that Mr.
Easley’s petition be dismissed on the grounds of mootness. We tax the costs of this appeal to Calvin
Easley for which execution, if necessary, may issue.


                                                                      ___________________________________
                                                                      WILLIAM C. KOCH, JR., JUDGE



         1
           The courts have reco gnized several ex ceptions to the m ootness doctrine. Exercisin g their discre tion, McIntyre
v. Traughber, 884 S.W .2d at 137 ; Dockery v. D ockery, 559 S.W.2d 952, 954 (Tenn. Ct. App. 1977), they have declined
to dismiss cases wh en the issue involves importa nt public in terests, whe n the issue is important to the administration
of justice, and when a n issue is cap able of rep etition but w ill evade jud icial review . State ex rel Anglin v. Mitchell , 596
S.W.2d 779, 78 2 (Tenn . 1980); New R iviera Arts Theatre v . State, 219 Tenn. 652, 658, 412 S.W.2d 8 90, 893 (1967);
LaRo uche v. C rowell , 709 S.W .2d 585 , 587-88 (Tenn. C t. App. 19 85).

                                                               -3-